702 S.E.2d 795 (2010)
STATE of NC
v.
John Roswell REYNOLDS, Jr.
No. 1PA10.
Supreme Court of North Carolina.
October 7, 2010.
Tiare B. Smiley, Special Deputy Attorney General, for State of North Carolina.
Wayne Crumwell, Reidsville, Katherine Jane Allen, Assistant Appellate Defender, for John Roswell Reynolds, Jr.

ORDER
Upon consideration of the petition filed by State of NC on the 4th of January 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."